                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )     Criminal No. 5:18-cr-00106-GFVT
                                                    )
  V.                                                )        MEMORANDUM OPINION
                                                    )                &
  GERALD G. LUNDERGAN and                           )              ORDER
  DALE C. EMMONS,                                   )
                                                    )
          Defendants.

                                      *** *** *** ***

       This matter is before the Court upon the United States’ Motion in Limine to Exclude

Improper Expert Testimony and Motion to Quash Subpoenas. [R. 120; R. 195.] The United

States moves to exclude two of Mr. Lundergan’s proposed expert witness, Mr. Michael Toner

and Mr. Peter Nichols, on the grounds that their testimony is irrelevant and would consist of

improper legal conclusions. Id. Seemingly in reaction to the chance his experts might be

excluded, Mr. Lundergan issued subpoenas to three FEC officials on August 8, 2019. The

United States moves to quash the subpoenas on the grounds that these witnesses would offer the

same, impermissible legal testimony as defendant’s proffered experts. [R. 195.] For the

following reasons, the United States’ motion to exclude is DENIED, while the motion to quash

is GRANTED.

                                                I

       The parties are well-aware of the facts undergirding this case: defendant Gerald C.

Lundergan, along with co-defendant Dale C. Emmons, are alleged to have violated various

portions of the Federal Election Campaign Act (FECA). [See R. 1.] More specifically, the
United States alleges that Mr. Lundergan and co-defendant Dale C. Emmons participated in a

scheme to funnel hundreds of thousands of dollars in corporate funds into the 2014 United States

Senate Race. [R. 120-1 at 2.] In discharging their duty, the jurors in this case will be required to

apply the facts presented at trial to the law of the FECA to determine whether or not the

defendants’ conduct violated that act.

       The FECA is a myriad of rules and regulations, and the Federal Election Commission

(FEC) is the administrative agency in charge of administering and enforcing it. See Buckley v.

Valeo, 424 U.S. 1, 279 (1977). For that reason, on July 2, 2019, Mr. Lundergan sent notice to

the United States of his intent to call expert witnesses Michael Toner and Peter Nichols, two

former officials of the FEC. [R. 120-1 at 3.] Mr. Toner is “former Chairman of the Federal

Election Comission” and “a leading practitioner in election and campaign finance law.” [R. 120-

2 at 2.] Mr. Nichols is “the owner of Common Sense Consulting, a consulting business that

provides campaign finance compliance advice[.]” [R. 120-3 at 1.] Also, Mr. Nichols formerly

worked in the FEC’s Reports and Analysis Division. Id. at 2. The experts would testify to,

broadly speaking, the relevant rules and regulations of the FECA.

       The United States filed a Motion in Limine to exclude Mr. Toner and Mr. Nichols’

testimony on the grounds that the experts’ testimony “would consist of impermissible legal

conclusions, does not rest upon a reliable methodology that can be objectively analyzed, would

serve to confuse the jury, and is otherwise irrelevant to the issues properly in dispute at trial.”

[R. 120-1 at 7.] In contrast, Mr. Lundergan argues that such testimony is necessary to aid the

jury because the regulations surrounding campaign finance law is extremely complex, and

“would provide a necessary framework through which the jury can understand the alleged

crime.” [R. 136-1 at 5.]

                                                   2
       At the close of voir dire, the Court heard further argument from the parties on the motion

to exclude. At that time, counsel for Mr. Lundergan indicated that if this Court excluded the

expert testimony, the defense team might issue subpoenas to current FEC officials to elicit

similar testimony.



                                                 II

                                                 A

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702,

which states:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles
       and methods; and (d) the expert has reliably applied the principles and methods to
       the facts of the case.

Fed. R. Evid. 702.

       The seminal case evaluating expert testimony is Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579 (1993). In that decision, the Supreme Court explained that a district court’s

gatekeeping responsibility is implicit in Rule 702, “ensuring that an expert’s testimony both rests

on a reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at 597. Further,

the Supreme Court listed several specific factors to help determine the reliability of expert

testimony based on scientific knowledge. See id. at 590, n. 8. These factors include whether a

theory or technique can be or has been tested; whether the theory has been subjected to peer

review and publication; whether there is a high known or potential error rate; whether there are

certain operation standards that should have been or were followed; and whether the theory or

                                                 3
technique is generally accepted within the scientific community. Id. at 592–94. Later, in Kumho

Tire Co. v. Carmichael, 526 U.S. 137 (1999), the Supreme Court determined that the

gatekeeping obligation and subsequent factors established in Daubert apply with equal force to

non-scientific experts. However, those factors are not definitive and district courts “must have

considerable leeway in deciding in a particular case how to go about determining whether

particular expert testimony is reliable.” Kumho, 526 U.S. at 152.

       From Rule 702 and Daubert, the Sixth Circuit has distilled a two-part test for admitting

expert testimony. First, is the expert qualified and the testimony reliable? And second, is the

evidence relevant and helpful to the trier of fact? See, e.g., United States v. Jones, 107 F.3d

1147, 1156 (6th Cir. 1997). Notably, the Court’s gatekeeping role under the case law “is not

intended to supplant the adversary system or the role of the jury.” Allison v. McGhan Medical

Corp., 184 F.3d 1300, 1311 (11th Cir. 1999). Instead, “vigorous cross-examination, presentation

of contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Daubert, 509 at 596. Whether

or not to admit expert testimony is a matter over which the district court ultimately enjoys broad

discretion. See, e.g., Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 672 (6th Cir. 2010). Finally, as

with any evidence, expert testimony is subject to the relevancy requirements of Rule 403.

Daubert, 509 at 595.

                                                 B

                                                 1

       Generally, “it does not help the jury for an expert to give testimony that ‘states a legal

standard or draws a legal conclusion by applying the law to the facts,’ because it ‘supplies the

jury with no information other than the witness’s view of how the verdict should read.’” United

                                                 4
States v. Offill, 666 F.3d 168, 175 (4th Cir. 2011) (citing Weinstein’s Federal Evidence §

704.04[2][a] (2d ed. 2003)). However, district courts may admit such expert testimony “when

the legal regime is complex and the judge determines that the witness’ testimony would be

helpful in explaining it to the jury[.]” Id. In these narrow circumstances, expert testimony on

legal issues is permissible “where [it] would assist in explaining legal concepts, and where such

opinions are not inconsistent with the instructions to be given by the Court.” United States v.

Gallion, 257 F.R.D. 141 (E.D. Ky. March 30, 2009).

        The Court finds that the proposed experts satisfy the Sixth Circuit’s two-part test: the

witnesses have sufficient knowledge and experience to be qualified as experts in campaign

finance law, and their testimony will help explain the structure of the FEC to the jury. Each of

Mr. Lundergan’s proposed experts are at least as qualified as United States witness Michael

Hartsock. Like Mr. Hartsock, Mr. Toner1 may testify within the scope of the Government’s

witness. As described by the Government, Mr. Hartsock will testify “regarding his direct,

personal knowledge of the mission, processes, and practices of the FEC in connection with

receiving and publicly disclosing information concerning contributions to an authorized

campaign committee.” As to both witnesses, the Court will only allow testimony that serves to

clarify “the complex regulatory scheme that is at the heart of this case.” [R. 136 at 3.]

        According to defense counsel, Mr. Toner’s testimony could also establish that the

campaign had no obligation to list Mr. Lundergan’s contributions on its report, that the FEC

would not have expected it on the report, and that campaigns in general would not report this

type of contribution. But this is precisely the type of broad, determinative testimony that is



1
 Upon questioning, counsel for the defense conceded that it would be duplicative if both Mr. Toner and Mr. Nichols
were to testify, and that Mr. Toner’s testimony alone would be sufficient. [R. ___ (transcript to be filed).]
                                                        5
typically beyond the scope of expert opinion. In essence, this is nothing more than the expert

sharing with he jury his opinion that the defendant did nothing wrong. This is an appropriate

topic for argument, but not for witness testimony by either party. Ultimately, the experts may

not speculate on the guilt or innocence of the defendants, or whether they believe the defendants’

conduct fell within or without the bounds of permissible conduct under the FECA. United States

v. Volkman, 797 F.3d 377, 388 (6th Cir. 2015) (“An expert may not opine on the overarching

question of guilt or innocence[.]”). Likewise, they may not speak to either defendant’s mental

state in committing (or not) the violations. See Fed. R. Evid. 704(b) (“In a criminal case, an

expert witness must not state an opinion about whether the defendant did or did not have a

mental state or condition that constitutes an element of the crime charged or of a defense. Those

matters are fore the trier of fact alone.”).

         With that said, the Court does recognize the precise scope of Mr. Toner’s testimony and

whether it should be expanded beyond this ruling is best determined in the context of trial, after

the United States’ case-in-chief. Journey Acquisition-II L.P. v. EQT Production Co., 2014 WL

12650064 at *# (E.D. Ky. March 24, 2014) (“[W]hether expert testimony concerns improper

legal conclusions ‘often turns on the phrasing of the question posed[.]’”). Similarly, there may

be relevancy issues that arise in the course of the testimony at trial. If that is the case, the United

States may object at that time.

                                                            2

         Next, counsel for Mr. Lundergan has issued subpoenas to three FEC officials: Chair Ellen

L. Weintraub, Vice Chairman Matthew S. Peterson, and Director Debbie Chacona.2 The United



2
 More specifically, Mr. Lundergan has subpoenaed Ms. Weintraub for the production of certain documents, Mr.
Peterson for the production of documents and to testify at trial, and Ms. Chacona to testify at trial. [R. 199 at 1.].
                                                            6
States moves to quash these subpoenas. [R. 195.] According to the United States, these

witnesses, if subpoenaed, would offer the testimony in the same vein as expert witness Michael

Toner, which the United States contends amounts to nothing more than inadmissible legal

conclusions. The United States is likely correct that the testimony would be similar. The

subpoenas appear to be an attempt to implement a “Plan B” in the event the Court granted the

United States’ motion to exclude Mr. Lundergan’s expert witnesses. Mr. Lundergan argues that

it would be a “near-certain violation” of due process if Mr. Lundergan “is not permitted to call

either of the expert witnesses who he has noticed . . . or to obtain similar evidence and testimony

through the subpoenas that are presently at issue.” [R. 199 at 2 (emphasis added).] Mr.

Lundergan further argues that “if the Court grants the Government’s motion to exclude

Lundergan’s proffered expert testimony, then there will be a special need for Peterson’s

testimony in this case.” Id. at 7. Whether to quash a subpoena is within the discretion of the trial

Court, “since the necessity for the subpoena most often turns upon a determination of factual

issues.” United States v. Nixon, 418 U.S. 683, 702 (1974).

       Here, the Court has not granted the United States’ motion to exclude. Instead, Mr. Toner

will be allowed to testify within certain limitations, described in the foregoing. For this reason,

and as Mr. Lundergan admits, there is no need to subpoena these FEC witnesses. Id. at 2. The

United States Motion to Quash is GRANTED.

                                                 III

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that the United States Motion in Limine to Exclude Testimony [R. 120] is DENIED. Mr. Toner

may testify in conformance with this Order. Because Mr. Toner will testify, Mr. Lundergan has



                                                 7
not shown that he will require the documents and testimony described in the FEC subpoenas.

Accordingly, the United States’ Motion to Quash [R. 195] is GRANTED.



        This the 12th day of August, 2019.




                                              8
